Upon consideration of the petition filed by Attorney General on the 11th day of February 2004 in this matter for a writ of certiorari to review the order of the Superior Court, Forsyth County, the following order was entered and is hereby certified to the Superior Court of that County:
"Allowed by order of the Court in conference, this the 1st day of April 2004."
Therefore the case is docketed as of the date of this order's certification. Brief of the Appellant shall be submitted to this Court within thirty days and Brief of the Appellee shall be submitted thirty days thereafter.